           Case 1:21-cv-03227-JPC Document 11 Filed 06/17/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
YONA SOSA, on behalf of himself and all other persons :
similarly situated,                                                    :
                                                                       :
                                    Plaintiff,                         :     21 Civ. 3227 (JPC)
                                                                       :
                  -v-                                                  :   ORDER OF DISMISSAL
                                                                       :
THE ART OF TEA, LLC,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has been informed that the parties have reached a settlement in principle in this

case. Accordingly, it is hereby ORDERED that this action is DISMISSED with prejudice, with

the parties retaining the right to restoring the action to the Court’s calendar within thirty days of

this Order in the event the settlement agreement is not completed and executed. Any such

application filed after thirty days from the date of this Order may be denied solely on that basis.

If the parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement

agreement, they must submit the settlement agreement to the Court by the deadline to reopen to be

“so ordered” by the Court. Pursuant to 3.F of the Court’s Individual Rules and Practices for Civil

Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record. Any pending motions are moot.

All conferences are canceled. The Clerk of Court is respectfully directed to close the case.

        SO ORDERED.

Dated: June 17, 2021                                       __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
